Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 16, 1961, with notice of argument for February 28, 1961, said appeal to be argued or submitted when reached. Motion for a stay granted on condition that the appellant, within five days after the date of entry of the order filed herein, deposit with the Clerk of the Surrogate’s Court of the County of New York the 6 savings bankbooks and the 10 bonds, each in the amount of $1,000, described and enumerated in the affidavit of Morris Fish, sworn to December 30, 1960, and upon the further condition that the appellant serves and files the record on appeal and the appellant’s points on or before February 16, 1961, with notice of argument for February 28, 1961, said appeal to be argued or submitted when reached. Concur—Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.